ORIGINAL ACTION                        JOURNAL ENTRY AND OPINION
{¶ 1} Curtis L. Simpkins has filed a complaint for a writ of mandamus. Simpkins seeks an order from this court which requires Liann Bower, Record Supervisor at the Bureau of Sentence Computation for the Ohio Department of Rehabilitation and Correction, to "reverse their act of altering the Relator's sentence/record from Stated/Definite to Mandatory, and restore the record to it's original status." Liann Bower has filed a motion to dismiss as well as a supplement to the motion to dismiss which we grant for the following reasons.
 {¶ 2} Initially, we find that venue is not appropriate within this court since Liann Bower's principal office is not located within Cuyahoga County. State ex rel. Ranzy v. Mitchell (Oct. 1, 1998), Cuyahoga App. No. 74873; State ex rel. McCool v.Callahan (Jan. 15, 1998), Cuyahoga App. No. 73560. In addition, Simpkins' claim for a writ of mandamus is moot since he has been released form prison. See attachments appended to the "supplement to respondent's motion to dismiss" as filed on Jan. 16, 2006.State ex rel. Gantt v. Coleman (1983), 6 Ohio St.3d 5,450 N.E.2d 1163; State ex rel. Jerninghan v. Cuyahoga County Courtof Common Pleas (1996), 74 Ohio St.3d 278, 658 N.E.2d 723.
 {¶ 3} Accordingly, we grant the motion to dismiss. Costs to Simpkins. It is further ordered that the Clerk of the Eighth District Court of Appeals serve notice of this judgment upon all parties as required by Civ.R. 58(B).
Complaint dismissed.
Celebrezze, Jr., P.J., concurs.
Kilbane, J., concurs.